Case 2:19-cv-11410-PDB-APP ECF No. 50, PageID.727 Filed 06/14/21 Page 1 of 9



                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION


ANDRE L. CLARK,

            Plaintiff,                        No. 19-11410

v.                                            District Judge Paul D. Borman
                                              Magistrate Judge R. Steven Whalen

FORD MOTOR COMPANY and
FORD MOTOR COMPANY GENERAL
RETIREMENT PLAN

            Defendants.
                                         /

                            OPINION AND ORDER

      Plaintiff Andre L. Clark brings this action under the Employee Retirement

Income Security Act (“ERISA”), 29 U.S.C. § 1001 et seq. Before the Court is

Plaintiff’s Statement of Procedural Challenge in an ERISA Case [ECF No. 33] as

to Count I of his first amended complaint, which is a claim for benefits under 29

U.S.C. § 1132(a)(1)(B). Plaintiff argues that he has made a preliminary showing of

bias and denial of due process that entitles him to discovery beyond the

administrative record. For the reasons discussed below, the Procedural Challenge

is DENIED, and the claim will be decided on the administrative record.

                              I.   BACKGROUND

      This case arises out of Plaintiff’s participation in the Ford Motor Company

General Retirement Plan (“the Plan”). Judge Borman summarized the Plaintiff’s

claim in his Opinion and Order Granting in Part and Denying in Part Defendants’

                                        -1-
Case 2:19-cv-11410-PDB-APP ECF No. 50, PageID.728 Filed 06/14/21 Page 2 of 9



Partial Motion to Dismiss [ECF No. 23]:

      “Plaintiff claims that Ford wrongfully refused to credit him with
      contributions to the Ford Contributory Service Fund (“CSF”) from
      2004 to 2017, resulting in reduced benefits under the Plan, and that
      Defendants’ responses to his demands for these additional
      contributions, and his purported reliance on them, discouraged him
      from taking advantage of various separation programs and packages
      offered by Ford.” ECF No. 23, PageID.344.

      Plaintiff worked for Ford Motor Company (“Ford”) from 1986 to 2019, and

elected to contribute to the CSF at the beginning of his employment, with 1.5

percent of his wages being deducted from each paycheck. These funds were

invested in CSF on Plaintiff’s behalf for his retirement. The Summary Plan

Description states, “Contributing to the Plan can significantly increase the amount

of your retirement benefits. These increased benefits are not paid if you do not

make contributions.”

      The CSF deductions were made from 1986 to April of 2004, and were then

stopped until they were resumed in 2017. However, Plaintiff alleges that he was

unaware that his contributions had ceased, and that he believed he was a

continuous participant in CSF.

      In Exhibit 1 to its response, Defendant has submitted portions of the

Administrative Record showing the administrative proceedings that culminated in

this lawsuit. ECF No. 37-1, PageID.560-580. Plaintiff filed his initial claim for

benefits on July 24, 2017. A claim denial letter was sent, dated January 2, 2018.

Id., PageID.563. Plaintiff sent an appeal letter/request on August 15, 2018, and the

appeal was denied on September 6, 2018. Id., PageID.567.


                                         -2-
Case 2:19-cv-11410-PDB-APP ECF No. 50, PageID.729 Filed 06/14/21 Page 3 of 9



      Plaintiff then retained counsel, who requested documents and filed a second

appeal, claiming that Plaintiff had not received the September, 2018 denial letter.

Id., PageID.573. Defendant considered counsel’s appeal letter Plaintiff’s final

appeal, and issued a denial on April 8, 2019. Id., PageID.575-576.

      Plaintiff filed the present action on May 13, 2019. In support of his

procedural challenge, he asserts both bias and denial of due process.

                        II.   STANDARD OF REVIEW

      Beneficiaries may recover “benefits due to [them] under the terms of [the

ERISA] plan” under 29 U.S.C. § 1132(a)(1)(B). In Wilkins v. Baptist Healthcare

System, Inc., 150 F.3d 609, 619 (6th Cir. 1998), the Sixth Circuit held that

generally, such claims are resolved based only on the administrative record. See

also Miller v. Metropolitan Life Insurance Company, 925 F.2d 979, 986 (6th Cir.

1991)(“[W]hen reviewing a denial of benefits under ERISA, a court may consider

only the evidence available to the administrator at the time the final decision was

made.”). Thus, discovery outside the administrative record is generally not

permissible in an ERISA case. There is an exception, however, when a plaintiff

brings a valid procedural challenge. In his concurring opinion in Wilkins, Judge

Gilman stated:

      “The district court may consider evidence outside of the
      administrative record only if that evidence is offered in support of a
      procedural challenge to the administrator's decision, such as an
      alleged lack of due process afforded by the administrator or alleged
      bias on its part. This also means that any prehearing discovery at the
      district court level should be limited to such procedural challenges.”
      Wilkins, 150 F.3d at 619.


                                         -3-
Case 2:19-cv-11410-PDB-APP ECF No. 50, PageID.730 Filed 06/14/21 Page 4 of 9



See also Jones-Stott v. Kemper Lumbermens Mut. Cas. Co., 2005 WL 8177600, at

*5 (E.D. Mich. Dec. 16, 2005) (“‘This language implies a claimant must identify

the specific procedural challenge(s) about which he complains and that discovery

must then be limited to those procedural challenges.’” (Quoting McCann v. Unum

Life Insurance Company of America, 384 F.Supp.2d 1162, 1168 (E. D. Tenn.

2003).

                               III.   DISCUSSION

      Plaintiff brings this procedural challenge on the basis of both bias and

denial of due process.

                                      A.     Bias

      Plaintiff argues that Ford applies its error correction procedures in a biased

manner. He claims that Ford uses its correction provisions to claw back

overpayments it claims it erroneously made, but fails to apply or enforce those

provisions when a claimed error would enure to the benefit of the claimant.

Plaintiff contends that if the error correction provisions of the Plan had been

properly applied, the result would have been favorable to him.

      In support of his argument, Plaintiff cites three cases where Ford used its

error correction provisions to attempt to recoup overpayments. Plaintiff

summarizes his reasoning as to why he requires discovery on this issue as follows:

      “Ford’s repeated reliance on the clause to correct errors that benefit
      it. Ford’s retirement committee is empowered to ‘correct any
      defect or supply any omission to effectuate the correctness of an
      employee’s retirement benefits. AR, FORD 000220.The committee
      can make any adjustments as needed. AR, FORD 000220. It is a
      worthwhile inquiry to ask what is the percentage of cases where

                                           -4-
Case 2:19-cv-11410-PDB-APP ECF No. 50, PageID.731 Filed 06/14/21 Page 5 of 9



      Ford’s retirement committee has allowed itself to correct an error
      favorable to it versus the percentage of cases where Ford allows a
      retiree to avail himself or herself of the correction provision. As the
      case law stands, Ford uses the clause 100% to benefit itself while
      there are seemingly no reported instances where Ford allowed the
      clause to be used for the benefit of the retiree.” ECF No. 33,
      PageID.477.

      It is a stretch to infer from three cases that the Ford Plan applies its error

correction policies inconsistently depending upon whether it seeks repayment

from a claimant or whether the claimant seeks benefits. Indeed, the cases that

Plaintiff cites were decided on summary judgment, applying the “arbitrary and

capricious” standard of review, not on the basis of bias. In Zirble v. Ford Motor

Co., 2020 WL 475336 (E.D. Mich., Jan. 29, 2020), the Court found that the

Defendant acted reasonably, and that its attempt to recoup benefits was not

arbitrary and capricious. Likewise in Fife v. Ford Motor Co., 2015 WL 6467626

(E.D. Mich., Oct. 27, 2015), the Court found that the Plan’s finding that a claim

was paid in error was not arbitrary and capricious.

      In Bumgarner v. Ford Motor Co., 2016 WL 3981371 (S.D. Ohio, April 12,

2016), the Court found the de novo standard of review applicable, but noted that

even under the arbitrary and capricious standard, the decision to deny benefits

should be reversed.

      None of these cases suggests that the Plan’s decisions were based on bias.

Rather, all decided the ultimate question, based on the administrative record, of

whether the Plan’s decision was arbitrary and capricious. In two cases, the Plan’s

decision was affirmed, and in one it was reversed. To suggest that these cases


                                          -5-
Case 2:19-cv-11410-PDB-APP ECF No. 50, PageID.732 Filed 06/14/21 Page 6 of 9



provide support for a theory of bias or differential treatment is to engage in pure

speculation. In Beauchamp v. DaimlerChrysler Corp., 2011 WL 3489780, at *2

(E.D. Mich. Aug. 9, 2011), the Court held that in a procedural challenge, an

ERISA plaintiff must make a predicate showing of bias beyond mere conjecture:

      “Although the Sixth Circuit has not clarified this issue in a published
      opinion, the relevant unpublished authority indicates that the burden
      is on the plaintiff to make a “predicate showing” of a procedural
      irregularity, or to show a conflict that is more than a “conclusory
      allegation of bias.” Price v. Hartford Life and Acc. Ins. Co., 746
      F.Supp.2d 860, 864 (E.D.Mich.2010) (citing Huffaker v. Metro. Life
      Ins., 271 Fed. Appx. 493, 504 (6th Cir.2008)).”

See also Likas v. Life Ins. Co. of North America, 222 Fed. Appx. 481, 486 (6th

Cir.2007) (citing Putney v. Medical Mutual of Ohio, 111 Fed. Appx. 803, 806–07

(6th Cir.2004))(“conjecture ... is insufficient to ‘throw open the doors of

discovery’ in an ERISA case.”).

      In this case, Plaintiff’s claim that the Defendant Plan administrator wrongly

denied him benefits is properly examined on summary judgment, under the

arbitrary and capricious standard, as were the cases that he cites. But in this

procedural challenge, he has not made a predicate showing of bias sufficient to

“throw open the doors of discovery.”

                                  B.   Due Process

      “ ‘Procedural due process’ at its core requires notice and an opportunity to

be heard ‘at a meaningful time and in a meaningful manner.’ ” Garcia v. Fed. Nat.

Mortg. Ass'n, 782 F.3d 736, 741 (6th Cir. 2015) (quoting Armstrong v. Manzo,

380 U.S. 545, 552 (1965)). The requirement of due process in an ERISA claims


                                          -6-
Case 2:19-cv-11410-PDB-APP ECF No. 50, PageID.733 Filed 06/14/21 Page 7 of 9



procedure case is expressed in 29 U.S.C. § 1133, which provides that every

employee benefit plan must:

      “(1) provide adequate notice in writing to any participant or
      beneficiary whose claim for benefits under the plan has been denied,
      setting forth the specific reasons for such denial, written in a manner
      calculated to be understood by the participant, and

      (2) afford a reasonable opportunity to any participant whose claim for
      benefits has been denied for a full and fair review by the appropriate
      named fiduciary of the decision denying the claim.”

      Moreover, ERISA requires that a claimant be provided with access to and

copies of all documents relevant to his or her claim for benefits. 29 C.F.R. §

2650.503–1(h)(2)(iii).

      In terms of the present case, Plaintiff was sent written notice of the initial

denial of his claim on or about January 2, 2018, consistent with ERISA

regulations, and he in fact filed an appeal of that decision. Taking as true

Plaintiff’s claim that he did not receive the September 6, 2018 denial letter, he

nevertheless received a second appeal, where he was represented by counsel.

During the course of those proceedings, Plaintiff’s counsel requested and received

discovery, although he did not receive everything he asked for. Specifically,

counsel did receive a full and complete copy of the administrative claims file,

including the claim letter; the January, 2018 denial letter; a Credited Service

Calculation letter dated July 19, 2017; an email from Plaintiff dated August 15,

2018; and the September 4, 2018 GRP Committee meeting agenda, which

included “the relevant plan/policy provisions.” Defendant’s Exhibit 1, ECF No.

37-1, PageID.569-570. He also received the appeal denial letter dated September

                                          -7-
Case 2:19-cv-11410-PDB-APP ECF No. 50, PageID.734 Filed 06/14/21 Page 8 of 9



6, 2018 and a subsequent letter dated November 30, 2018. Id., PageID.570-571.

      Plaintiff’s counsel requested but was not provided with the following: an

itemization of Plaintiff’s payroll deductions; any evidence of Plaintiff “opting out”

of the Contributory Service Credit portion of the General Retirement Plan;

correspondence that Ford sent to Plaintiff’s status within the Plan; insurance

agreements, policies, or riders that might apply to the claim; any forms sent or

received in connection with Plaintiff’s participation in the Plan; brochures, benefit

statements, or individual certificates distributed to participants; a summary and

breakdown of all benefits paid to Plaintiff or that he would be currently entitled to;

and, more generally, “any additional information not previously requested that

contains information necessary for the participant to perfect a claim for benefits.”

Id., PageID.569-571. The stated reason for not providing this information was, in

each instance, “This was not relied upon, in, or otherwise submitted, considered,

or generated in the course of making the benefit determination.” Id.

      So, Plaintiff clearly got notice of the denial of his claim in January of 2018

and, after he retained counsel, of the denial of his appeal in September of 2018. As

to his opportunity to be heard, he was given two appeals, and was represented by

counsel in the second appeal. He was given ample opportunity to present his own

evidence and arguments in support of his claim. And importantly, his attorney

requested and was provided with discovery during the second appeal. While

Plaintiff might argue that he was not in fact given all of the discovery he

requested, he was given all relevant discovery, as ERISA defines relevancy. In


                                         -8-
Case 2:19-cv-11410-PDB-APP ECF No. 50, PageID.735 Filed 06/14/21 Page 9 of 9



Buchanon v. Prudential Ins. Co. of Am., 2016 WL 4087233, at *3 (E.D. Mich.

Aug. 2, 2016), the Court stated the scope of relevance under ERISA regulations:

      “A document is relevant if: (1) it was relied upon in making the
      benefits determination; or (2) if it was submitted, considered or
      generated in the course of making the benefit determination, without
      regard to whether such document, record, or other information is
      relevant to a claim for benefits. 29 C.F.R. § 2560.503–1(m)(8).”

      In this case, the documents that were not produced were neither relied upon

nor submitted, considered, or generated during the course of the Committee’s

benefit determination. By definition under 29 C.F.R. § 2560.503–1(m)(8),

Plaintiff’s requests were not relevant.

      In short, the administrative proceedings were conducted in full compliance

with the applicable ERISA regulations, and Plaintiff was provided with notice and

opportunity to be heard consistent both with the regulations and with due process.

                               IV.   CONCLUSION

      Plaintiff’s Procedural Challenge [ECF No. 33] is DENIED.

      IT IS SO ORDERED.
                                 s/R. Steven Whalen
                                 R. STEVEN WHALEN
                                 UNITED STATES MAGISTRATE JUDGE
Dated: June 14, 2021



                           CERTIFICATE OF SERVICE
      I hereby certify that a copy of the foregoing document was sent to parties of
record on June 14, 2021, electronically and/or by U.S. mail.

                                s/Carolyn M. Ciesla
                                Case Manager to the
                                Hon. R. Steven Whalen
                                          -9-
